

116 HR 2437 IH: IDEA Parity for Outlying Areas Act
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2437IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. San Nicolas introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Individuals with Disabilities Education Act to provide parity for outlying areas, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the IDEA Parity for Outlying Areas Act. 2.Assistance for education of all children with disabilities (a)Authorization; allotment; use of funds; authorization of appropriationsSection 611 of the Individuals with Disabilities Education Act (20 U.S.C. 1411) is amended—
 (1)in subsection (b)(1)— (A)in subparagraph (A), by striking not more than 1 percent and inserting not less than 1 percent; and
 (B)by striking subparagraph (B), and redesignating subparagraph (C) as subparagraph (B); and (2)in subsection (e)(1)(A)(ii), by striking or $35,000, whichever is greater.
 (b)Preschool grantsSection 619 of the Individuals with Disabilities Education Act (20 U.S.C. 1419) is amended— (1)in subsection (c)(1), by striking The Secretary shall allocate the amount and inserting After reserving funds for payments to the outlying areas under subsection (h)(1) for a fiscal year, the Secretary shall allocate the remaining amount;
 (2)by redesignating subsections (h), (i), and (j) as subsections (i), (j), and (k), respectively; and (3)by inserting after subsection (g) the following new subsection:
					
						(h)Outlying areas
 (1)Funds reservedFrom the amount appropriated under subsection (k) for each fiscal year beginning after the date of enactment of the IDEA Parity for Outlying Areas Act, the Secretary shall reserve not less than 1 percent, which shall be used to provide assistance to the outlying areas in accordance with their respective populations of children aged 3 through 5 and their relative populations of all children aged 3 through 5 who are living in poverty, in accordance with this section.
 (2)First award yearFor the first fiscal year the Secretary provides assistance to outlying areas under this section, subsection (c)(2)(B)(iii) shall not apply to outlying areas.
 (3)Application of reservation for State activitiesSubsection (d) shall be applied to outlying areas by substituting for the first fiscal year beginning after the date of enactment of the IDEA Parity for Outlying Areas Act for for fiscal year 1997. (4)DefinitionFor each fiscal year beginning after the date of enactment of the IDEA Parity for Outlying Areas Act, each use of the term State in this section shall be deemed to refer to a State or outlying area, as appropriate to carry out this subsection..
 3.Allocation of funds for infants and toddlers with disabilitiesSection 643(a) of the Individuals with Disabilities Education Act (20 U.S.C. 1443(a)) is amended— (1)by striking Areas.— and all that follows through (1) In general.—From and inserting Areas.—From;
 (2)by striking not more than 1 percent and inserting not less than 1 percent; and (3)by striking paragraph (2).
			4.State personnel development grants
 (a)Purpose; definition of personnel; program authoritySection 651 of the Individuals with Disabilities Education Act (20 U.S.C. 1451) is amended— (1)in subsection (c)(3), by striking $80,000 and inserting $160,000; and
 (2)in subsection (d)(3), by striking $80,000 and inserting $160,000. (b)Use of fundsSection 654 of the Individuals with Disabilities Education Act (20 U.S.C. 1454) is amended by striking subsection (e).
			